Earle, J.
delivered the opinion of the court.
The President, Directors and Company, of the Farmers Bank of Maryland, filed the bill in this case, to cancel a deed from John M. Heighe to James Heighe, which deed, the answers of the defendants acknowledge to have been „ , . ° fraudulently made, to defeat the claim stated to be due from John M* Heighe to the bank. The claim was due on, notes, on which suits had been prosecuted to judgments against John M. Heighe, endorsed by Solomon Frazier to the bank, and at the time of filing the bill, (1st June 1814,) was in part paid by him, although by far the greater part of the debt was then still due to the bank. From receipts, filed in the cause by the complainant’s solicitor, it appears that this balance was paid in 1815, and the bank’s claim on the judgments entirely satisfied. The money was paid by Josiah Bayly, Esquire, without stating in the receipts from whom he received it, and it is doubtful whether he collected it from Solomon Frazier or not; assuming it, however, as proved, that all the money was paid by the endorsor, Solomon Frazier, the court cannot be of opinion it will avail liim on this occasion. The full payment to the bank put an end to this suit, and it could not be further prosecuted for his use; although if he paid the money in truth, this circumstance may possibly put him in the place of the bank, and enable him, at a future time, to set aside the fraudulent deed, and recover his money. The court decide, that the decree of the court of chancery he reversed, and the bill dismissed without prejudice.
degree reversed, &c.